Citation Nr: 0906145	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August to November 
1977 and from June 2004 to November 2005.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder of the right elbow is not currently shown.

2.  Hypertension is a chronic disorder that became manifest 
to a compensable level within one year of active service.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by active duty service; a right elbow disorder is not 
currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Giving the Veteran the benefit of the doubt, hypertension 
was incurred in active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted only for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service Connection for a Right Elbow Disorder

The Veteran's service treatment records indicate that in June 
2005, he complained of a swelling in his right elbow that had 
persisted for the past three weeks.  However, the swelling 
was non-painful, non-infectious and he could not recall any 
trauma to the elbow.  He was diagnosed with recurrent 
bursitis of the right elbow and was treated with an injection 
of cortisone.  However, the attending clinician noted that 
the disorder to the Veteran's right elbow was a purely a 
cosmetic type problem and, if it "puff[ed] up" again, he 
could function without restriction.  Additionally, he 
received a second cortisone injection shortly thereafter, but 
no other treatment.  

Furthermore, twice in October 2005, the Veteran experienced 
pain in his right elbow and was again diagnosed as possible 
bursitis, but he received no additional treatment.  Finally, 
in a report of medical history in November 2005, he did not 
note any bone, joint or muscle problems.

Despite the symptomatology while in service, there is no 
indication of an elbow disorder since his release from active 
duty in November 2005.  To the contrary, while the Veteran 
mentioned his history of elbow problems to a psychiatrist in 
May 2006, he also stated that he recovered from that 
disorder.   

Additionally, the Board places particular weight on his VA 
examination in July 2006.  There, the Veteran related his 
treatment history with the examiner, which included 
occasional mild elbow pain.  However, he did not currently 
experience pain and exhibited a near normal range of motion 
with no pain upon movement.  Consequently, the examiner 
concluded that "other than a tiny spur arising from the 
olecranon, no abnormalities are seen on right elbow 
examination" and that there was no active disease.  

The Board notes that, for entitlement to compensation, the 
evidence must show the existence of a disability.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  Brammer, 3 Vet. App. at 225.  
At this time, there is no competent evidence of a chronic 
right elbow disorder.  At best, there are complaints of 
symptomatology without underlying pathology.  Symptoms alone 
cannot be compensable without an in-service disease or injury 
to which the pain can be connected by competent evidence.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
As a consequence, this appeal is denied.  



Service Connection for Hypertension

Service treatment records indicate that, upon his return to 
active duty in May 2002, the Veteran's blood pressure was 
138/80 and 148/88, which was characterized as "borderline 
elevated . . . but acceptable."  He was never diagnosed with 
hypertension and was never placed on medication while on 
active duty.  Therefore, the Board concludes that the Veteran 
was physically sound upon entering active duty service.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Although there was no apparent diagnosis or treatment for 
hypertension in service, hypertension is regarded as chronic 
disease under 38 C.F.R. § 3.309(a) and may be presumed to be 
service-connected if it becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).

In this case, the Veteran was diagnosed with hypertension by 
June 2006, well within a year of his release from active duty 
in November 2005.  Specifically, a VA evaluation in June 2006 
indicated a diagnosis of hypertension and that he had also 
been taking Lisinopril, a hypertension control drug, although 
there is no information concerning how long he had been 
taking this medication.  

Furthermore, the Board also places significant probative 
value on the July 2006 VA examination which indicated blood 
pressure levels of 174/74, 163/79 and 165/89, all of which 
would merit a compensable disability rating under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101.  

Based on this evidence, the Board concludes that the 
Veteran's hypertension, a chronic condition under 38 C.F.R. § 
3.309(a), became manifest to a compensable level within one 
year of discharge from active duty service and is presumed to 
be service-connected.  Therefore, entitlement to service 
connection for hypertension is granted.  See 38 C.F.R. § 
3.307(a)(3).

Finally, regarding the Veteran's right elbow claim, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same June 
2006 letter, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of this claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's service personnel and treatment records, as well as 
VA outpatient treatment records.  Next, a specific VA medical 
examination pertinent to the issue on appeal was obtained in 
July 2006.

Moreover, given the absence of any post-service 
manifestations of the disorder on appeal, a remand for a VA 
opinion would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claim for hypertension, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.




ORDER

Service connection for a right elbow disorder is denied.
  
Service connection for hypertension is granted.


REMAND

With respect to the Veteran's December 2006 claim for a 
cardiovascular disorder, which was denied in July 2007, a 
Notice of Disagreement (NOD) was submitted by his fiduciary 
in March 2008.  However, no Statement of the Case (SOC) was 
issued in response to this NOD.  

While it appears that the RO incorporated the Veteran's 
cardiovascular disorder into his hypertension claim, the 
evidence indicates that these were intended to be separate 
and distinct claims.  For example, the veteran asserted that 
he was told that he had a heart attack.  As a result, an SOC 
for his cardiovascular claim is still needed.

In this case, the proper action is to REMAND the issue to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("[t]hus, the next step was for the 
RO to issue an SOC on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issue of 
entitlement to service connection for a 
cardiovascular disorder.  

2.  The Veteran, through his fiduciary, 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if he wishes to complete an appeal 
from that determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


